UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4265


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEQUANTEY MAURICE WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:12-cr-00110-CCE-1)


Submitted:   June 26, 2014                    Decided:   July 1, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.    Ripley Rand, United States Attorney, Lisa B.
Boggs, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dequantey Maurice Williams pled guilty to possession

of   a   firearm      by   a    person     previously            convicted       of      a       felony

offense.       18 U.S.C. §§ 922(g)(1), 924(e) (2012).                            The district

court    determined        that       Williams      qualified         as   an    armed           career

criminal subject to a 180-month minimum sentence.                                     The court

departed       downward         and      sentenced          Williams        to        153-months

imprisonment.         He appeals, challenging the determination that he

qualified as an armed career criminal, 18 U.S.C. § 924(e).                                           We

affirm.

               Section     924(e)        provides          for    a    180-month             minimum

sentence upon violation of § 922(g) by a person who has three or

more prior felony convictions for either violent felonies or

serious    drug       trafficking        offenses.           18    U.S.C.       §     924(e)(1).

Williams concedes that he had two qualifying predicate offenses.

At issue in this appeal is whether Williams’ 2005 conviction of

North Carolina common law robbery is a crime punishable by a

term of imprisonment exceeding one year, thus qualifying as a

felony offense and the third predicate conviction required for

Williams to be sentenced as an armed career criminal.

               In United States v. Simmons, 649 F.3d 237 (4th Cir.

2011),    we    held     that     a    North    Carolina         conviction         is       a    crime

punishable       by    more     than      one       year    of     imprisonment              if     the

particular defendant is eligible for a sentence of more than one

                                                2
year, taking into account his criminal history and the nature of

his offense.        Id. at 247 & n.9.              Williams contends that the

common    law    robbery      offense    does    not    qualify      because      he   was

sentenced       within    the   mitigated       range    under      North   Carolina’s

Structured Sentencing Act, to 8 to 10 months imprisonment.                             This

court has held that, although a defendant is sentenced within

the mitigated range, the maximum sentence the defendant could

receive is determined by the presumptive range under the North

Carolina Structured Sentencing Act.                 See United States v. Kerr,

737 F.3d 33, 38-39 (4th Cir. 2013), cert. denied, 134 S. Ct.

1773 (2014); see also North Carolina v. Bivens, 573 S.E.2d 259,

261–62 (N.C. App. 2002) (providing that, even if judge finds

that mitigating factors outweigh aggravating factors, the judge

may   sentence      the    defendant       within       the    presumptive        range).

Because    the     maximum      sentence    in    the        presumptive    range      for

Williams’ common law robbery offense exceeded 12 months, this

conviction qualified as a felony offense, and thus his armed

career criminal enhancement was proper.

            Accordingly,         we     affirm     Williams’         sentence.           We

dispense    with       oral     argument    because          the    facts   and     legal

contentions      are     adequately     presented       in    the   materials      before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED

                                           3